                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                   )
 AMERICAN CIVIL LIBERTIES UNION OF )
 MASSACHUSETTS and LAWYERS FOR     )
 CIVIL RIGHTS,                     )
                                   )
                    Plaintiffs,    )
                                   )                  C.A. No. 19-12564-MBB
                 v.                )
                                   )
 UNITED STATES DEPARTMENT OF       )
 HOMELAND SECURITY, IMMIGRATION )
 AND CUSTOMS ENFORCEMENT,          )
                                   )
                    Defendants.    )
                                   )
                                   )


                                PLAINTIFFS’ STATUS REPORT

       Plaintiffs the American Civil Liberties Union of Massachusetts (“ACLUM”) and Lawyers

for Civil Rights (“LCR”) (collectively, the “Plaintiffs”), hereby submit the following status update

in advance of the status conference scheduled for June 10, 2020. The parties have met and

conferred pursuant to the Court’s order, D. 21.

       Plaintiffs have not received any additional documents since the last hearing, and

Defendants have either (1) refused to commit to deadlines or (2) failed to comply with self-

imposed deadlines, including:
                 Category                        Deadline                      Status

    Completion of Search for               April 1,1 extended to   Still outstanding
    documents responsive to Gang           April 152
    Profiling Request

    Document and page counts for           April 303               Still outstanding
    number of documents responsive to
    Gang Profiling Request

    Initial Production of documents        May 304                 Still outstanding
    responsive to Gang Profiling
    Request

    Production of Policy Directives        “Soon” as of April 105 Still outstanding
    responsive to subpart #10 of Gang
    Profiling Request

    Firm deadline for completion of        N/A                     Still outstanding
    production of documents responsive
    to Gang Profiling Request

    Firm deadline for completion of        N/A                     Still outstanding
    production of documents responsive
    to WSO Request

          Because Defendants’ own deadlines have not been effective to ensure Plaintiffs receive the

requested documents in a timely manner, Plaintiffs request that the Court set firm deadlines for

production for both the WSO Request and the Gang Profiling Request.

          WSO Request: Defendants report that there are 181 documents totaling 829 pages

remaining. Plaintiffs propose that Defendants produce all responsive, non-exempt documents to

Plaintiffs by July 15, 2020, and produce an accompanying Vaughn index by August 1, 2020.




1 D. 13 at 4.
2 D. 17 at 3.
3 Id.
4 Id.
5 Oral representation by counsel for Defendants at 4/10/2020 status conference.



                                                  2
       Gang Profiling Request: Plaintiffs sent the Gang Profiling Request in June 2019 – a full

year ago – and have yet to receive any responsive documents. Plaintiffs propose that Defendants

provide document and page counts for responsive documents by June 12, 2020. After providing

these document and page counts, both Plaintiffs and Defendants should submit supplemental status

updates to the court regarding a proposed schedule for completing the production. Plaintiffs further

propose that Defendants respond to the following discrete categories of requests by July 15, 2020:

#4 (East Boston High School documents), #7 (Operation Matador), and #10 (policy directives).


Date: June 5, 2020                                   Respectfully Submitted,


                                                     /s/ Lauren Godles Milgroom______
                                                     Joel Fleming (BBO# 685285)
                                                     Lauren Godles Milgroom (BBO# 698743)
                                                     Block & Leviton LLP
                                                     260 Franklin St., Suite 1860
                                                     Boston, MA 02110
                                                     (617) 398-5600
                                                     joel@blockesq.com
                                                     lauren@blockesq.com

                                                     Attorneys for Plaintiffs, American Civil
                                                     Liberties    Union      Foundation       of
                                                     Massachusetts and Lawyers for Civil Rights

                                                     Matthew R. Segal (BBO #654489)
                                                     Daniel L. McFadden (BBO #676612)
                                                     American Civil Liberties Union
                                                     Foundation of Massachusetts, Inc.
                                                     211 Congress Street
                                                     Boston, MA 02110
                                                     (617) 482-3170
                                                     msegal@aclum.org
                                                     dmcfadden@aclum.org

                                                     Oren Nimni (BBO #691821)
                                                     Lawyers for Civil Rights
                                                     61 Batterymarch St.
                                                     Boston, MA 02110
                                                     (617) 988-0606


                                                 3
                                                      onimni@lawyersforcivilrights.org


                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing will be filed through the electronic filing system of the
Court, which system will serve counsel of record, on June 5, 2020.


                                                      /s/ Lauren Godles Milgroom
                                                      Lauren Godles Milgroom




                                                 4
